Citation Nr: 0702606	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dermatitis and status post basal cell and squamous cell 
carcinoma during the period from May 17, 2001, to August 30, 
2002, and in excess of 60 percent after August 30, 2002.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had 20 years of active duty 
service, including from August 1953 to July 1966 and from 
August 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for basal cell carcinoma and granted increased 10 
percent ratings for the veteran's service-connected 
dermatitis and right knee disabilities.  The veteran 
perfected his appeal as to these matters and the case was 
subsequently transferred to the RO in Wilmington, Delaware.  

In August 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in November 2005.  

In an August 2006 rating decision the RO granted entitlement 
to service connection for basal cell and squamous cell 
carcinoma.  The RO then combined that disability with the 
previously service-connected dermatitis and assigned a 30 
percent rating for dermatitis and status post basal cell and 
squamous cell carcinoma during the period from May 17, 2001, 
to August 30, 2002, and a 60 percent rating from August 30, 
2002.  The rating decision also granted an increased 20 
percent rating for the residuals of a right knee 
meniscectomy.  The Board finds the service connection claim 
on appeal has been fully resolved in the veteran's favor and 
the issue regarding an increased rating for the combined skin 
disabilities remains on appeal.  The issues listed on the 
title page have been revised to reflect the present matters 
for appellate review.
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
dermatitis and status post basal cell and squamous cell 
carcinoma during the period from May 17, 2001, to August 30, 
2002, was manifested by no more than constant exudation or 
itching, extensive lesions, or marked disfigurement. 

3.  The veteran is in receipt of the maximum schedular rating 
available for his service-connected dermatitis and status 
post basal cell and squamous cell carcinoma for the period 
after August 30, 2002.

4.  The evidence demonstrates the veteran's service-connected 
residuals of a right knee meniscectomy are presently 
manifested by no more than leg flexion limited to 30 degrees 
including as a result of pain or functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dermatitis and status post basal cell and squamous cell 
carcinoma during the period from May 17, 2001, to August 30, 
2002, and in excess of 60 percent after August 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective before and 
after August 30, 2002).

2.  The criteria for a rating in excess of 20 percent for the 
residuals of a right knee meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2001, June 2002, 
November 2005, and June 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in June 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

Skin Disorder

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (Jul. 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).



Prior to August 30, 2002, the Rating Schedule for eczema 
provided ratings as follows:  

780
6
Eczema.
Rating

with ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or if the area was 
exceptionally repugnant


50

with exudation or itching constant, extensive 
lesions, or marked disfigurement

30

with exfoliation, exudation, or itching, 
involving an exposed surface or extensive area

10

with slight exfoliation, exudation or itching, 
if on a non-exposed surface or small area

0
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (before 
August 30, 2002).

The revised Rating Schedule provides ratings as follows: 

780
6
Dermatitis or eczema.
Rating

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period



60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period




30

At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period




10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period


0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (after August 30, 
2002).

In this case, service medical records show that during 
service, veteran was treated for purulent allergic 
dermatitis, first-degree sunburn, a rash to the face, arms, 
and legs, and seborrheic keratosis.  VA examination in August 
1973 revealed a four inch by four inch area of reddish brown 
mottled macules to the mid-anterior leg.  The diagnosis was 
mild unclassified dermatitis.  Based on the treatment in 
service and post-service findings, service connection was 
established for unclassified dermatitis and a 0 percent 
rating assigned in an October 1973 rating decision.

On May 7, 2001, the veteran requested service connection for 
basal cell carcinoma with removal of skin lesions.  He 
complained of continuous scaling to his stomach, arms, and 
legs.  In support of his claim the veteran submitted private 
medical records dated in June 1999 providing diagnoses of 
rule out basal cell carcinoma, eczema of the forearms, 
xerosis, and seborrheic dermatitis.  Subsequent reports dated 
in June and July 1999 show a multicentric basal cell 
carcinoma was removed from the left upper back.  An April 
2001 private medical statement noted the veteran had a 
progressive skin disorder that had existed since service that 
required removal of skin lesions and basal cell carcinoma.  

VA examination in September 2001 noted several raised areas 
to the neck, face, and upper arms that were firm and 
pigmented without evidence of ulceration.  The diagnoses 
included status post cryotherapy for basal cell carcinoma.  
An increased 10 percent rating was assigned in a 
February 2002 rating decision.  In his March 2002 notice of 
disagreement the veteran complained of constant itching and 
the appearance of more pigmented blotches.  He stated he was 
embarrassed by his skin disorder.

VA examination in June 2002 revealed several areas of diffuse 
hyperpigmentation involving the neck, face, and upper arms.  
The lesions were firm without evidence of ulcers or 
induration.  There were several ecchymotic areas to the upper 
and lower extremities.  The diagnoses included dermatitis and 
basal cell carcinomas.  The examiner noted the veteran had 
been provided a diagnosis dermatitis many years ago and that 
he had developed several hyperpigmented areas for which a 
diagnosis of basal cell carcinoma was provided.  There was no 
evidence to suggest the presence of melanomas.  

An August 2002 private report noted the veteran's long 
military career involved a great deal of unavoidable sun 
exposure.  It was noted this would certainly have contributed 
to his basal cell carcinoma.  

A June 2005 private medical report noted the veteran had been 
treated for a basal cell carcinoma to the left upper back in 
July 1999.  It was also noted that he had been treated for a 
squamous cell carcinoma to the right mid dorsal hand in 
November 2003.  At his personal hearing in August 2005 the 
veteran complained of skin problems including areas of 
irritation related to his treatment for sun damaged skin.  He 
stated his four year old granddaughter had withdrawn from the 
site of lesions on his face.  A November 2005 private medical 
report noted the veteran had significant sun exposure during 
active service and that his present skin disorder was 
secondary to that extreme sun exposure.  

VA dermatology examination in December 2005 noted the veteran 
had several scattered acne keratoses over the truck and arms.  
There were multiple solar keratoses and rare solar lentigos.  
There were also occasional red papules, but no evidence of 
eczema.  On the dorsal aspect of his right arm he had an 
approximately .5 centimeter (cm) hypopigmented scar and an 
area of healing red plaque apparently related to treatment 
for squamous cell carcinoma and the biopsy site.  There was 
also an approximately 1.4 cm scar to the right upper back, 
but no other evidence scars.  A June 2006 VA dermatology 
examination report found it was highly likely the veteran's 
sun exposure in Japan and Vietnam at least contributed to the 
development of basal cell or squamous cell carcinomas.

Based upon the evidence of record, the Board finds that prior 
to August 30, 2002, the veteran's service-connected 
dermatitis and status post basal cell and squamous cell 
carcinoma was manifested by no more than constant exudation 
or itching, extensive lesions, or marked disfigurement.  
There is no probative evidence of ulceration, extensive 
exfoliation, crusting, systemic or nervous manifestations, or 
exceptionally repugnant area.  Therefore, the Board finds a 
rating in excess of 30 percent under the criteria effective 
prior to August 30, 2002, is not warranted.

The record shows that based upon the revised rating criteria 
effective from August 30, 2002, the veteran was awarded the 
maximum 60 percent schedular rating for his service-connected 
dermatitis and status post basal cell and squamous cell 
carcinoma.  The Board finds the veteran's skin disability is 
appropriately rated under Diagnostic Code 7806.  There is no 
medical evidence of malignant melanoma, disfigurement to the 
head, face, of neck, painful superficial scarring, or any 
limitation of function due to scarring.  Therefore, higher or 
separate ratings under the criteria effective after August 
30, 2002, is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's skin disability is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


Right Knee Disorder

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service medical records show the veteran 
underwent removal of cartilage from the right knee in 1954.  
His June 1972 separation examination noted he complained of 
slight discomfort with prolonged standing.  VA examination in 
August 1973 revealed full range of motion and very low grade 
crepitation.  Lateral and saggital stability was good and 
McMurray's testing was negative.  Service connection was 
established for a residuals of a right knee injury and a 0 
percent rating assigned in an October 1973 rating decision.  

An April 2001 private medical report from an internist noted 
the veteran had been a patient since March 1999.  It was 
noted that since then he had experienced progressive pain and 
intermittent swelling of the right knee.

On VA examination in September 2001 the veteran reported he 
experienced minimal discomfort to his right knee prior to 
1999 at which time he began to notice more discomfort and 
swelling to the knee.  He stated fluid had been removed from 
the knee.  He reported the discomfort was aggravated by 
prolonged walking or standing.  The examiner noted the 
veteran's gait and posture were normal.  There was no 
evidence of swelling or deformity of the right knee.  Range 
of motion studies revealed flexion to 120 degrees and 
extension limited by -5 degrees.  There was no instability.  
The diagnoses included status post right knee surgery with 
cartilage removal and restricted range of motion.

In his March 2002 notice of disagreement the veteran reported 
he experienced constant swelling in the right knee.  He 
stated his doctor also told him that eventually he would 
require a total knee replacement.  

VA examination in June 2002 revealed no swelling, deformity, 
or instability to the right knee.  Range of motion was from 0 
to 120 degrees.  The examiner described the veteran's range 
of right knee motion restriction as minimal.  

An August 2002 private medical report noted right knee pain 
due to degenerative joint disease of the medial compartment 
of the right knee.  It was noted a magnetic resonance imaging 
(MRI) scan revealed thinning of the articular cartilage 
involving the medial and lateral compartments of the right 
knee.  There also appeared to be a degenerative tear of the 
medial meniscus, but the patello-femoral joint appeared to be 
well maintained and there were no significant arthritic 
changes to the patello-femoral joint.  

At his personal hearing in August 2005 the veteran testified 
that his doctors had informed him that he would need a knee 
replacement.  He stated his quality of life was affected by 
his knee disability and that he was unable to go shopping, 
hunting, or work around the house because of the disorder.  
He estimated his level of pain as eight to nine on a ten 
point scale.  He stated he received occasional relief, only 
less now than before, with over-the-counter medication.  He 
denied any locking or giving way of the right knee.

On VA examination in June 2006 the veteran complained of 
constant aching right knee pain.  He estimated his pain as 
eight on a ten point scale.  He reported his symptoms were 
worse upon standing and walking.  He stated he used Ben-Gay 
with some relief and that he went to a chiropractor during 
flare-ups with good relief.  He complained of associated 
weakness, stiffness, swelling, giving way, and fatigability, 
but denied any redness, locking, dislocation, or 
constitutional symptoms.  He reported flare-ups of pain once 
per month which lasted for one day.  He stated he 
occasionally used a cane, but that he did not have a knee 
brace.  The examiner noted he was independent with walking, 
driving, and activities of daily living.  His walking 
tolerance was one block or five minutes and his standing 
tolerance was five minutes.  

Physical examination revealed normal posture and a non-
antalgic gait.  There was no evidence of edema, erythema, or 
warmth.  There was crepitus.  Range of motion was from 0 to 
84 degrees with complaints of pain at 45 degrees.  The 
examiner noted there would be some decreased range of motion 
with repetitive use and during flare-ups, but that it was not 
possible to quantify the exact limitation in degrees.  There 
was no appreciated ligamentous laxity.  McMurray's testing 
was negative.  Motor strength testing revealed trace weakness 
in the right quadriceps muscles compared to the left.  The 
diagnoses included chronic right knee pain with degenerative 
joint disease status post meniscectomy in 1954. 

Based upon the evidence of record, the Board finds the 
veteran's service-connected left knee disability is presently 
manifested by no more than leg flexion limited to 30 degrees 
including as a result of pain or functional loss.  There is 
no probative evidence of flexion limited to 15 degrees, leg 
extension limited to 10 degrees, recurrent subluxation, 
lateral instability, or frequent episodes of locking, pain, 
and effusion into the joint.  The Board finds the June 2006 
VA examination findings are persuasive as to the veteran's 
present right knee impairment.  Therefore, entitlement to 
higher or separate ratings in excess of 20 percent is not 
warranted.  There is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The preponderance of the evidence is against the claim.




ORDER

Entitlement to a rating in excess of 30 percent for 
dermatitis and status post basal cell and squamous cell 
carcinoma during the period from May 17, 2001, to August 30, 
2002, and in excess of 60 percent after August 30, 2002, is 
denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee meniscectomy is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


